SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2014 Commission File Number 001-36458 Neovasc Inc. (Translation of registrant’s name into English) Suite 2135 — 13700 Mayfield Place Richmond, British Columbia, Canada, V6V 2E4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 News Release – Neovasc Inc. Provides Additional Comments on Lawsuit. DOCUMENT 1 13700 Mayfield Place, Suite 2135 RichmondBC V6V 2E4Canada P:604.270.4344F:604.270.4384 www.neovasc.com NEWS RELEASE NASDAQ: NVCN TSX: NVC Neovasc Inc. Provides Additional Comments on Lawsuit Vancouver,BC, Canada - July 7, 2014- Neovasc Inc. ("Neovasc" or the “Company”) (NASDAQ: NVCN) (TSX: NVC) has today been made aware through a press release issued by CardiAQ Valve Technologies (“CVT”) of a stay in proceedings in one of Neovasc’s European patent applications based ona lawsuit filed by CVTagainst Neovascin Germany. CVT’s press release implies that it won a contested proceeding before the European Patent Office, when in factCVT took these actions without notifying Neovasc, giving Neovasc no opportunity to respond to CVT’s accusations. In addition, CVT has yet to serve Neovasc with official notice for this lawsuit or for their previously press released lawsuit filed in the United States in early June. Neovasc believes that these actions, taken together, reflect CVT’s effort to garner one-sided attention for itself in the public forum without having its meritless accusations subjected to a rigorous, point-by-point legal rebuttal. CVT’s allegations center onNeovasc's transcatheter mitral valve technology, including the Tiara™ device.Using its own ideas and years of effort,Neovaschasdeveloped the field-leading Tiara technology.Tiara incorporates a range of unique and innovative features specific to treating the mitral anatomy and has shown significant promise in recent clinical activities. Neovasc strongly believes that CVT’s accusation – that Neovasc misused some unspecified, allegedly confidential CVT information arising from the parties’ brief business relationship in 2009-10 – has no merit. Neovasc will vigorously defend againstany efforts bycompetitors to misappropriate the Tiara technology or infringe onNeovasc’spatents by copying Tiara technology. Veiled attempts to interfere with Neovasc’s business activities by making spurious claims against the Company will also be met with an appropriate legal response. Neovasc’s patent prosecution and litigation teams will respond if and when the CVT complaints are served and as otherwise appropriate. About Neovasc Inc. Neovasc is a specialty medical device company that develops, manufactures and markets products for the rapidly growing cardiovascular marketplace. Its products include the Tiara™ technology in development for the transcatheter treatment of mitral valve disease, the Neovasc Reducer™ for the treatment of refractory angina and a line of advanced biological tissue products that are used as key components in third-party medical products including transcatheter heart valves. For more information, visit: www.neovasc.com. Statements contained herein that are not based on historical or current fact, including without limitation statements containing the words “anticipates,” “believes,” “may,” “continues,” “estimates,” “expects,” and “will” and words of similar import, constitute “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements. Such factors include, among others, the following: general economic and business conditions, both nationally and in the regions in which the Company operates; the merits and the Company’s defence of the lawsuits filed by CardiAQ, listing of the Company’s securities on the TSX, our anticipated use of proceeds from any financings, a history of losses and lack of and uncertainty of revenues, ability to obtain required financing, receipt of 13700 Mayfield Place, Suite 2135 RichmondBC V6V 2E4Canada P:604.270.4344F:604.270.4384 www.neovasc.com regulatory approval of product candidates, ability to properly integrate newly acquired businesses, technology changes; competition; changes in business strategy or development plans; the ability to attract and retain qualified personnel; existing governmental regulations and changes in, or the failure to comply with, governmental regulations; liability and other claims asserted against the Company; and other factors referenced in the Company’s filings with Canadian securities regulators. Although the Company believes that expectations conveyed by the forward-looking statements are reasonable based on the information available to it on the date such statements were made, no assurances can be given as to the future results, approvals or achievements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. The Company does not assume the obligation to update any forward-looking statements except as otherwise required by applicable law. ### Investor Relations Neovasc Inc. Chris Clark 604 248-4138 cclark@neovasc.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neovasc Inc. (Registrant) Date: July 18, 2014 By: /s/ Chris Clark Name: Chris Clark Title: Chief Financial Officer
